         Case 4:17-cv-00182-KGB Document 10 Filed 05/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

JASON MCGEHEE, et al.                                                                  PLAINTIFFS

v.                               Case No. 4:17-cv-00179 KGB

ASA HUTCHINSON, et al.                                                              DEFENDANTS

                                           JUDGMENT

       Consistent with the Findings of Fact and Conclusions of Law entered by the Court in this

matter (Dkt. No. 206), the Court enters judgment as follows:

       (1)     Defendants Asa Hutchinson, who is sued in his official capacity as Governor of

Arkansas, and Wendy Kelley, who is sued in her official capacity as Director of the Arkansas

Department of Correction (“ADC”) (collectively, “defendants”), are entitled to judgment in their

favor on claim one filed by plaintiffs Stacey Johnson, Bruce Ward, Terrick Nooner, and Don

Davis, as well as intervenor-plaintiffs Justin Anderson, Ray Dansby, Gregory Decay, Kenneth

Isom, Alvin Jackson, Latavious Johnson, Timothy Kemp, Brandon Lacy, Zachariah Marcyniuk,

Roderick Rankin, Andrew Sasser, Thomas Springs, and Mickey Thomas (collectively,

“plaintiffs”) under the Eighth Amendment;

       (2)     Defendants are entitled to judgment in their favor on plaintiffs’ claim two under the

Eighth Amendment and the Equal Protection Clause; and

       (3)     Plaintiffs are entitled to judgment in their favor, in part, and defendants are entitled

to judgment in their favor, in part, on plaintiffs’ claims three and four under the First Amendment

and the right to counsel under 18 U.S.C. § 3599.

       The Court orders relief consistent with the terms of its prior Order (Dkt. No. 206).

Specifically, the Court memorializes the Joint Execution Viewing Policy entered into by the parties
          Case 4:17-cv-00182-KGB Document 10 Filed 05/31/20 Page 2 of 2



prior to the April 2017 executions and followed during the April 2017 executions (Dkt. No. 62),

and, per the parties’ on-the-record representations, the Court directs the parties, absent good cause,

to abide by the Joint Execution Viewing Policy.

       It is so ordered this 31st day of May, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  2
